 1   McGREGOR W. SCOTT
     United States Attorney
 2   CAMERON L. DESMOND
     KEVIN C. KHASIGIAN
 3   Assistant U.S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                             2:17-CR-00226-MCE
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   ALEX DEAN PETERSON,
15                  Defendant.
16
17          On March 14, 2019, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 21 U.S.C. § 853(a), based upon the guilty plea entered by defendant Alex Dean Peterson

19 and the Stipulation and Application for Preliminary Order of Forfeiture entered into between plaintiff
20 and defendant Alex Dean Peterson forfeiting to the United States the following property:
21                  a.      Approximately $2,821.00 of the $5,642.00 in U.S. Currency, plus all accrued
                            interest on the entire amount seized.
22
23          Beginning on March 18, 2019, for at least 30 consecutive days, the United States published

24 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site
25 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court
26 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the
27 validity of their alleged legal interest in the forfeited property.
28          The Court has been advised that no third party has filed a claim to the subject property, and the
                                                        1
29                                                                                           Final Order of Forfeiture

30
 1 time for any person or entity to file a claim has expired.
 2          Accordingly, it is hereby ORDERED and ADJUDGED:

 3          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 4 and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), including all right, title, and
 5 interest of Alex Dean Peterson.
 6          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 7 United States of America.
 8          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 9 property until it is disposed of according to law.
10          4.      Within sixty (60) days from entry of this Final Order of Forfeiture forfeiting the above-

11 listed property, the U.S. Marshals Service shall return $2,821.00 of the $5,642.00 in U.S. Currency to
12 defendant Alex Dean Peterson through attorney Timothy Zindel.
13          IT IS SO ORDERED.

14 Dated: June 13, 2019
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                           2
29                                                                                              Final Order of Forfeiture

30
